            Case 2:20-cv-04335-CMR Document 1 Filed 09/03/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                          :
 PAULA DEL VALLE, on behalf of herself and                :   CIVIL ACTION
 others similarly situated,                               :
                                Plaintiff,                :   FILED ELECTRONICALLY
                      v.                                  :   ON SEPTEMBER 3, 2020
                                                          :
 EMPIRE HOME HEALTH CARE INC.,                            :   CLASS/COLLECTIVE ACTION
                           Defendant.                     :
                                                          :

                       COMPLAINT – CLASS/COLLECTIVE ACTION

       Paula Del Valle (“Plaintiff”) brings this lawsuit against Empire Home Health Care Inc.

(“Defendant”), seeking all available relief under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201, et seq., and the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. §§

333.101, et seq. Plaintiff’s FLSA claim is asserted as a collective action under 29 U.S.C. §

216(b), while her PMWA claim is asserted as a class action under Federal Rule of Civil

Procedure 23. See Knepper v. Rite Aid Corp., 675 F.3d 249 (3d Cir. 2012) (collective and class

claims may proceed together in the same lawsuit).

                                  JURISDICTION AND VENUE

       1.        Jurisdiction over the FLSA claim is proper under 29 U.S.C. § 216(b) and 28

U.S.C. § 1331.

       2.        Jurisdiction over the PMWA claim is proper under 28 U.S.C. § 1367.

       3.        Venue in this Court is proper under 28 U.S.C. § 1391.

                                              PARTIES

       4.        Plaintiff resides in Philadelphia, PA.

       5.        Defendant is headquartered in Philadelphia, PA.

       6.        Plaintiff is an employee covered by the FLSA and PMWA.
            Case 2:20-cv-04335-CMR Document 1 Filed 09/03/20 Page 2 of 5




       7.      Defendant is an employer covered by the FLSA and PMWA.

                                            FACTS

       8.      Defendant owns and operates a business that provides home health services to

clients in and around Philadelphia. See https://www.empirehomehealthcare.org/ (last reviewed

9/3/20).

       9.      Defendant employs workers who are paid on an hourly basis to provide home

health services to Defendant’s clients. We will call these individuals “home health workers.”

       10.     Plaintiff was employed by Defendant at a home health worker during the three-

year period relevant to this lawsuit. Like other home health workers, Plaintiff often worked over

40 hours per week.

       11.     Defendant paid Plaintiff a straight-time hourly wage ranging from around $10.00

to around $11.00.

       12.     During weeks in which Plaintiff and other home health workers work over 40

hours, Defendant generally pays them the straight-time rate for all hours worked, including hours

worked over 40. For example, on the week ending July 1, 2018, Defendant credited Plaintiff

with working 58 hours and paid her a straight-time rate of $11.00 for every hour worked. No

overtime premium pay was provided.

                     CLASS/COLLECTIVE ACTION ALLEGATIONS

       13.     Plaintiff brings her FLSA claim as a collective action pursuant to 29 U.S.C.

§216(b) and brings her PMWA claim as a class action pursuant to Federal Rule of Civil

Procedure 23. She sues on behalf of all individuals employed by Defendant and paid an hourly

wage during any week within the past three years.

       14.     Plaintiff’s FLSA claim should proceed as a collective action because she and




                                                2
          Case 2:20-cv-04335-CMR Document 1 Filed 09/03/20 Page 3 of 5




other putative collective members, having worked pursuant to the common compensation

policies described herein, are “similarly situated” as that term is defined in 29 U.S.C. § 216(b)

and the associated decisional law.

        15.     Class action treatment of Plaintiff’s PMWA claim is appropriate because, as

alleged below, all of Federal Rule of Civil Procedure 23’s class action requisites are satisfied.

        16.     The class, upon information and belief, includes over 30 individuals, all of whom

are readily ascertainable based on Defendant’s business records and are so numerous that joinder

of all class members is impracticable.

        17.     Plaintiff is a class member, her claims are typical of the claims of other class

members, and he has no interests that are antagonistic to or in conflict with the interests of other

class members.

        18.     Plaintiff and her lawyers will fairly and adequately represent the class members

and their interests.

        19.     Questions of law and fact are common to all class members, because, inter alia,

this action concerns Defendant’s common compensation policies, as described herein. The

legality of these policies will be determined through the application of generally applicable legal

principles to common facts.

        20.     Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual

class members and because a class action is superior to other available methods for the fair and

efficient adjudication of this litigation.

                                             COUNT I – FLSA

        21.     The FLSA requires that employees receive overtime premium compensation “not




                                                   3
            Case 2:20-cv-04335-CMR Document 1 Filed 09/03/20 Page 4 of 5




less than one and one-half times” their regular pay rate for hours worked over 40 per week. See

29 U.S.C. § 207(a)(1).

       22.     In paying Plaintiff and other collective members straight-time compensation for

hours worked over 40, Defendant acted willfully and with reckless disregard of clearly

applicable FLSA provisions and, as such, willfully violated the FLSA.

                                      COUNT II – PMWA

       23.     The PMWA requires that employees receive overtime premium compensation

“not less than one and one-half times” the employee’s regular pay rate for hours worked over 40

per week. See 43 P.S. § 333.104(c).

       24.     In paying Plaintiff and other collective members straight-time compensation for

hours worked over 40, Defendant violated the PMWA.

                                    PRAYER FOR RELIEF

       Plaintiff, on behalf of herself and other members of the class/collective, seeks the

following relief:

       A.      Unpaid overtime wages and prejudgment interest;

       B.      Liquidated damages to the fullest extent permitted under the FLSA;

       C.      Litigation costs, expenses, and attorneys’ fees; and

       D.      Such other and further relief as the Court deems just and proper.

 Date: September 3, 2020                                   Respectfully,



                                                           ______________________________
                                                           Peter Winebrake
                                                           Winebrake & Santillo, LLC
                                                           715 Twining Road, Suite 211
                                                           Dresher, PA 19025
                                                           (215) 884-2491
                                                           pwinebrake@winebrakelaw.com


                                                4
Case 2:20-cv-04335-CMR Document 1 Filed 09/03/20 Page 5 of 5
